

Exhibit 10.1
AMENDED AND RESTATED
FIRM (RATE SCHEDULE FT)
TRANSPORTATION SERVICE AGREEMENT
TSA NO.:  1006667
 
 
          THIS TRANSPORTATION SERVICE AGREEMENT (“Agreement”), between
CenterPoint Energy Gas Transmission Company, LLC (“CEGT”), a Delaware limited
liability company (“Transporter”), and Shipper (defined below), covering the
transportation of natural gas by Transporter on behalf of Shipper as more
particularly described herein, is entered into in accordance with the following
terms and conditions:
 

1) 
SHIPPER INFORMATION:
Laclede Energy Resources, Inc.
720 Olive Street
St. Louis, MO 63101
Attn:  George Godat
Phone:  (314)516-8588
Fax:      (314)516-8551
Email:  ggodat@lacledeenergy.com
      Type of Entity: Missouri Corporation       Transporter’s wire transfer
information and addresses for notices and payments shall be located on
Transporter’s Internet Web Site.

                                                               

2)     REGULATORY AUTHORITY:        Subpart G     3)    TERM, CONTRACT DEMAND
AND POINTS:

        

 
The term, Contract Demand, Receipt Entitlements, if applicable, and Receipt and
Delivery Points for this Agreement shall be as shown below. Absent designation
of MRO’s for any specific physical Point of  Receipt, Transporter shall have no
obligation to permit Shipper to utilize any such Point of Receipt or to receive
any specific quantities on Shipper’s behalf at such point.
        Term: Effective Date:     Originally November 5, 2008, as amended and
restated May 3, 2012, subject to FERC approval.           Primary Term End
Date:  The end of the Day on October 31, 2017           Evergreen/Term
Extension?  No

 

  Contract Demand: 75,000 Dth/D         Receipt Entitlement(s): Line CP Pooling
Area 75,000 Dth/D

                                                                                                                                                                                

  Primary Receipt
Point(s):                                                               Maximum
Receipt Obligation (Dth/D)   ETC/HPL to CP (Meter No. 822000)   50,000  
EASTRANS DCP CARTHGE CP (Meter No. 220015)   25,000

 
 
 
Primary Delivery Point(s):
Maximum Delivery Obligation (Dth/D)
Maximum Delivery Pressure (psig)
CGT CP Del
35,509
900
(Meter No. 13548)
         
TGC CP Del
15,000
Not applicable
(Meter No. 13546)
         
SESH 42 Header Del
20,000
Not applicable
(Meter No. 898400)
         
ANR CP Del
4,491
Not applicable
(Meter No. 13547)
   

 

Page  1 of 7
 
 
 
 

AMENDED AND RESTATED
FIRM (RATE SCHEDULE FT)
TRANSPORTATION SERVICE AGREEMENT
TSA NO.:  1006667
 
 

 4) RATE:  Unless provided otherwise in an Attachment A to this Agreement in
effect during the term of this Agreement, in a capacity release award, or below,
Shipper shall pay, or cause to be paid, to Transporter each   month for all
services provided hereunder the maximum applicable rate, and any other charges,
fees, direct bill amounts, taxes, assessments, or surcharges provided for in
Transporter’s Tariff, as on file and in effect from time to time, for each
service rendered hereunder.  If Attachment A or this Agreement provides for a
rate other than the maximum applicable rate, the following shall apply:       
Shipper agrees to pay the rates specified below or on Attachment A for
performance of certain gas transportation service under the Agreement. These
rates are applicable only in accordance with the following:

 
 
  (a)
Term, Points and/or Rates: The term of the rates, and the Receipt Point(s) and
the Delivery Point(s) eligible for such rates, shall be specified below.

 
(i)
 
Negotiated Rate.

 
(ii)
 
Description of Points:

  The Receipt Points eligible for the rates specified below shall be the points
listed in Section 3 of  the Agreement (as such agreement provides on the
effective date hereof), all generally available AIRPs and Pools in the Line CP
and Neutral Pooling Areas, and all Receipt Points in the Line CP Pooling Area in
existence as of July 1, 2009, listed below:

 
EASTRANS DCP CARTHGE_CP
Meter No. 220015
Marlin Midstream
Meter No. 220025
MARKWEST EAST TX CP
Meter No. 220050
ETC/HPL to CP
Meter No. 822000
CEFS Waskom Plant ST-21
Meter No. 220040
Enbridge DD to CP
Meter No. 220020
Sligo CP Lateral
Meter No. 14101
CHK/LAMID – KEATCHIE
Meter No. 822040
Kinderhawk - Line CP IC
Meter No. 220325
Enterprise @ CP
Meter No. 220060
PVR to CP-3
Meter No. 220017
Arcadia CP IC REC
Meter No. 822090

 
 
 

  The Delivery Points eligible for the rates specified below shall be the
Primary Delivery Points listed in Section 3 of the Agreement (as such Agreement
provides on the effective date hereof) and the following Secondary Delivery
Points:

 
PTP Delivery
Meter No. 808739
Arcadia IC CP Del
Meter No. 822091

 

 (iii)   Description of Rates:   Transporter shall bill and Shipper shall pay
for services under the Agreement up to the Contract Demand (as in effect on the
Effective Date hereof) the rates described below.  For the purposes hereof, the
term “Transmission Allowance” shall mean the applicable total rate(s)
(reservation and commodity components) applicable to the eligible quantities as
provided herein.  The applicable Transmission Allowance calculated as provided
herein shall not be subject to refund or reduction even if in excess of the
maximum otherwise allowed.  If Shipper releases capacity, it shall pay
Transporter for any portion of the applicable commodity component calculated as
set forth below not paid by the Replacement Shipper.       Shipper shall pay a
Reservation Charge each Month as specified below, expressed as a unit rate on an
assumed 100% load factor basis, based on the Dth of Contract Demand specified in
the Agreement, regardless of the quantity of gas transported during the Service
Month.  Shipper

 
 
 
 
Page  2 of 7
 
 
 
 
 
AMENDED AND RESTATED
FIRM (RATE SCHEDULE FT)
TRANSPORTATION SERVICE AGREEMENT
TSA NO.:  1006667
 
 
hereby elects to be billed on a levelized basis to the extent Transporter so
determines and such option is available under the Tariff. 
 
For the period May 1, 2012 through October 31, 2013: 
The applicable Reservation Charge component for services up to Contract Demand
(as in effect on the effective date hereof) shall be a unit rate of $0.1441 per
Dth. Shipper shall also pay the minimum applicable RS FT Base Commodity Rate for
each eligible Dth delivered under this Agreement; provided, however, any
deliveries to the Secondary Delivery Point Arcadia IP CP Del (Meter No. 822091)
shall incur a fixed incremental charge of $0.02/Dth in addition to the minimum
applicable RS FT Base Commodity Rate.
 
For the period November 1, 2013 through October 31, 2017: 
The applicable Reservation Charge component for services up to Contract Demand
(as in effect on the effective date hereof) shall be a unit rate of $0.0500 per
Dth.  In addition, if on any Day Shipper does not schedule its entire CD
quantity, then the Reservation Charge (expressed as a unit rate) for each Dth
not scheduled shall be increased by an amount calculated as follows:
               

  .65 x weighted average Daily Index Spread

             
The Index Spreads shall be calculated using the formulas set forth below based
on Daily Index Prices (“Daily Index”) (using the applicable Midpoint Prices for
spot gas delivered to the pipelines at the locations specified below for the
Day(s) of flow as published in Platts Gas Daily daily price survey).  If the
price information or the applicable publication is unavailable or ceases to be
published, the parties shall use a substitute Index price or formula as posted
on the CEGT Internet Web Site for the day or month in question.
 
For daily deliveries scheduled to all eligible Delivery Points, calculate the
applicable Daily Index Spread as follows:
 

 
Daily Index for the relevant Primary or Secondary Delivery Point (see below),
minus
  $0.09, minus   Daily Index for Oklahoma, CenterPoint, East, minus   Fuel Value
plus applicable EPC

                                                   
If on any Day, the result of the above calculation would yield a Daily Index
Spread of 0 or less, then the Daily Index Spread for that point for that Day
shall be deemed to be 0. 
   
The Fuel Value shall be calculated by multiplying the applicable fuel percentage
(the sum of applicable Fuel Use and LUFG percentages), as authorized and in
effect from time to time in Transporter’s Tariff, by the Daily Index for
Oklahoma, CenterPoint, East.
 
For purposes of calculation of the applicable Index Spreads, use the following
Daily Index Prices:
 

 • TGC Rich Core Del:  Others, Trunkline, Zone 1A  • CGT PV Core Del, SESH 42
Header Del, PTP Delivery, and Arcadia IP CP Del:  Louisiana – Onshore South,
Columbia Gulf, mainline

 
Shipper shall also pay the minimum applicable RS FT Base Commodity Rate for each
eligible Dth delivered under this Agreement.
 

  Term of Rate:     Begin Date(s): Effective Date        End Date(s): End of the
Day on October 31, 2017

 
 
         
Page 3 of 7
 
 
 
 
 
 
 AMENDED AND RESTATED
FIRM (RATE SCHEDULE FT)
TRANSPORTATION SERVICE AGREEMENT
TSA NO.:  1006667
 
 
 

  (b) Authorized Overrun:  Unless Transporter agrees otherwise, the rate for any
authorized overrun quantities shall be the greater of the maximum Tariff rate or
the applicable rate described above.         (c) General:  In consideration for
Shipper’s continuing compliance with the provisions of the Agreement, the
transportation rates and charges as defined above or on Attachment A for the
specified services provided under the Agreement only apply to receipts from, and
subsequent deliveries to, the Points of Receipt and Delivery, quantities and/or
time periods described above or on Attachment A and to reserved capacity
necessary to effect such service. In addition to any rate or amount referred to
herein (including discounted rates, Negotiated Rates, overrun rates and maximum
Tariff rates), except as specifically provided otherwise herein or on Attachment
A, Shipper shall provide or pay and Transporter shall retain or charge Fuel Use
and LUFG allowances or charges (including the EPC surcharge) in such quantities
or amounts as authorized from time to time by the Tariff and shall pay any
applicable charges, penalties, surcharges, fees, taxes, assessments and/or
direct billed amounts provided for in the Tariff.  In any event, the rate in any
Month shall never be below Transporter’s applicable minimum Tariff rate for a
discount rate transaction.  For a Negotiated Rate transaction, the rate in any
month shall never be below Transporter’s applicable minimum Tariff rate, unless
Transporter otherwise agrees.  Transporter shall not be responsible for the
payment and satisfaction of any taxes assessed or levied on the receipt,
transmission (and any activities in connection therewith), delivery, use and/or
consumption with respect to Gas delivered or received by Shipper, unless
Transporter agrees otherwise.         (d) Rate-Related Provisions:

 

(i)
 
Consideration for Rate Granted:  Transporter agrees to the rates specified
herein or on Attachment A in exchange for Shipper’s agreement to forego credits
or other benefits to which Shipper would otherwise be entitled, but only to the
extent such credits or benefits would result in a greater economic benefit over
the applicable term than that represented by the agreed-upon rate.  Accordingly,
unless Transporter otherwise agrees, Shipper will not receive credits (with the
exception of (1) penalty revenue credits provided pursuant to Section 31 of the
General Terms and Conditions of Transporter’s Tariff, and (2) capacity release
credits) from rates, refunds or other revenues collected by Transporter or
Shipper if to do so would effectively result in a lower rate or greater economic
benefit to Shipper; provided, however, that for a Shipper taking service under a
Negotiated Rate agreement, Transporter and Shipper can agree pursuant to Section
19.8 of the General Terms and Conditions of Transporter’s Tariff that
Transporter will retain some or all of the capacity release credits to the
extent those credits exceed the amount of the Shipper’s invoiced  demand 
component.  If  the  parties’ agreement to the foregoing is determined invalid
or if Shipper seeks to obtain credits or benefits inconsistent therewith, unless
Transporter otherwise agrees, it will have the right to immediately terminate or
modify any provisions herein or of Attachment A that would allow Shipper to pay
amounts less than the maximum applicable Tariff rate.

 
 

(ii)
  
Limitation on Agreed Upon Rate:  Unless Transporter agrees otherwise, if at any
time receipts and/or deliveries are initially sourced into the system,
nominated, scheduled and/or made, by any means or by operation of any Tariff
mechanisms, with respect to the capacity obtained by, through or under the
Agreement at points, or under conditions, other than those specified herein or
on Attachment A, then as of such date, and for the remainder of the Service
Month in which such non-compliance occurred, or the remainder of the term of the
Agreement, whichever is shorter, Shipper shall be obligated to pay no less than
the maximum applicable Tariff rates for service under the Agreement.  This
limitation shall not apply to the extent that Transporter has requested Shipper
to receive and/or deliver other than as specified herein or on Attachment A. 
Such request may be made via e-mail, in writing, or via Internet Web Site
posting, and the document in which such request is made shall be deemed to amend
this Agreement to the extent applicable.

 
 

(iii)
   
Regulatory Authority:  This Agreement (including Attachment A) is subject to
Section 16 of the GT&C of Transporter’s Tariff.  Transporter and Shipper hereby
acknowledge that this Agreement is subject to all valid and applicable federal
and local laws and to the orders, rules and regulations of any duly constituted
federal or local regulatory body or governmental authority having
jurisdiction.   Any provision of this Agreement which is determined by any court
or regulatory body having jurisdiction to

 
Page  4 of 7
 
 
 
 
 
AMENDED AND RESTATED
FIRM (RATE SCHEDULE FT)
TRANSPORTATION SERVICE AGREEMENT
TSA NO.:  1006667
 
 
 

  be invalid or unenforceable will be ineffective to the extent of such
determination only, without invalidating, or otherwise affecting the validity
of, the remaining provisions.  Unless the parties agree otherwise, if
Transporter has made a good faith determination that a federal or local law, or
order, rule or regulation of any governmental authority having or asserting
jurisdiction (1) requires performance by Transporter that is inconsistent with
the terms specified herein or on Attachment A, or (2) conditions or prohibits
the granting of selective discounts or other rates specified herein or on
Attachment A, then Transporter may provide notice that it intends to renegotiate
the rates under the Agreement.  If the parties fail to reach agreement within
forty-five (45) days of any renegotiation notice given pursuant to the terms of
this paragraph, then:  (1) the rate provisions herein or on Attachment A shall
be terminated, and the rate for service herein or under Attachment A shall be
Transporter’s applicable maximum Tariff rate, or (2) if Transporter’s applicable
maximum Tariff rate is greater than the rate for service herein or on Attachment
A, at the Shipper’s option, the Agreement and any applicable  Attachment A shall
terminate.  The effective date of this renegotiation or termination shall be the
first day of the month following the end of the 45-day renegotiation period;
provided, however, that the effective date will comply with the requirements of
the applicable federal or local law, or order, rule or regulation of any
governmental authority having or asserting jurisdiction.

 
(iv)
 
 
Entire Agreement:  Attachment A, if applicable, shall supplement the Agreement
with respect to the matters agreed to, and together shall constitute the entire
understanding of the parties relating to said matters as of the effective date
stated therein.  Unless otherwise specified, all prior agreements,
correspondence, understandings and representations are hereby superseded and
replaced by Attachment A and the Agreement.  Except as otherwise provided
herein, all terms used herein with initial capital letters are so used with the
respective meanings ascribed to them in Transporter’s Tariff.

 
 

(v)
   
Failure to Exercise Rights:  Failure to exercise any right under Attachment A,
if applicable, or the Agreement shall not be considered a waiver of such right
in the future.  No waiver of any default in the performance of Attachment A or
the Agreement shall be construed as a waiver of any other existing or future
default, whether of a like or different character.

 
 
(e)
Inability to Collect Negotiated Rates:  If this Agreement covers a Negotiated
Rate transaction, and Transporter is unable to collect Negotiated Rates due to a
change in Commission policy or rejection of the transaction by the Commission
prior to or during the term of such transaction, then, unless the parties agree
otherwise, Shipper shall pay the maximum Tariff rate for the services.  In such
event, Transporter shall notify Shipper in writing of the requirement to pay
maximum Tariff rates and, if the maximum Tariff rates are greater than the
Negotiated Rates under such transaction, Shipper shall have no more than thirty
(30) days from the date of such notification to give notice in writing of
termination of the applicable Agreement, with such termination to be effective
no earlier than the end of the Month following the Month in which such
termination notice is received.

 
 

5) OTHER PROVISIONS:

  

  5.1)
Payments shall be received by Transporter within the time prescribed by Section
14 of the GT&C of Transporter’s Tariff.  Amounts past due hereunder shall bear
interest as provided in Section 14 of the GT&C of the Tariff.  Shipper shall pay
all costs associated with the collection of such past due amounts including, but
not limited to, attorneys’ fees and court costs.  Shipper hereby represents and
warrants that the party executing this Agreement on its behalf is duly
authorized and possesses all necessary corporate or other authority required to
legally bind Shipper.
        5.2)
Do the parties agree that the provisions of Section 13.4 of the GT&C of
Transporter’s Tariff shall apply with respect to third-party
transportation?               Yes _____ No __X__
        5.3) a)  Does this Agreement supersede and cancel a pre-existing
Transportation Service Agreement(s) between the parties?  Yes _____ No __X___

 
Page  5 of 7
 
 
 
 
 
 
 AMENDED AND RESTATED
FIRM (RATE SCHEDULE FT)
TRANSPORTATION SERVICE AGREEMENT
TSA NO.:  1006667
 
 
 
 

  b) Does this Agreement amend and restate in its entirety a pre-existing
Transportation Service Agreement(s) between the parties?   Yes __X___ No _____  
  If Yes, the Transportation Service Agreement(s) are described as follows:    
Effective May 3, 2012, this Agreement amends and restates Transportation Service
Agreement No. 1006667, originally effective November 5, 2008, as subsequently
amended, restated and/or superseded prior to or as of the effective date hereof.
        5.4) Is this Agreement entered into pursuant to and subject to CAPACITY
RELEASE, Section 19 of the GT&C of Transporter’s Tariff?    Yes _____ No __X__  
     
5.5)
Does this Agreement include any other terms/provisions permitted by the Tariff?
             Yes __X___ No _____   If Yes, those provisions (including a
specific reference to the Tariff authority for each such provision) are as
follows:   (a) In accordance with Section 19.8 of the GT&C of the Tariff, the
parties hereby agree that Transporter shall retain, and not credit to Shipper,
credits for capacity releases to the extent amounts paid by or invoiced to
Replacement Shipper(s) as demand or reservation type charges exceed the amount
of Shipper’s invoiced demand component.         (b)
In accordance with Section 21.1 of the GT&C of Transporter’s Tariff, the parties
hereby agree that Shipper shall have a contractual “right-of-first-refusal”
which will provide to it the same rights and obligations regarding extending
service under the Agreement as to reserved capacity on Transporter’s system
beyond the termination or expiration dates as would be available to Shippers
eligible to invoke the provisions of Section 21 of the GT&C of Transporter’s
Tariff, as on file and in effect from time to time.
        (c)
Pursuant to Section 5.4 (b) of the General Terms and Conditions, the parties
have agreed to the maximum pressure at which Transporter must deliver Gas as set
forth in Section 3 above.

 
6)
All modifications, amendments or supplements to the terms and provisions hereof
shall be effected only by supplementary written (or electronic, to the extent
Transporter permits or requires) consent of the parties.

 
7)
SIGNATURE:  This Agreement constitutes a contract with Transporter for the
transportation of natural gas, subject to the terms and conditions hereof, the
General Terms and Conditions attached hereto, and any applicable attachment(s),
all of which are incorporated herein by reference and made part of this
Agreement.

 
 
CENTERPOINT ENERGY GAS TRANSMISSION  COMPANY, LLC 
LACLEDE ENERGY RESOURCES, INC.

                                   
 
 
By:
/s/ Carol Burchfield
            By:
/s/ S.E. Jaskowiak
Name:
Carol Burchfield
            Name:
S.E. Jaskowiak
Title:
Div. VP Mktg. & Bus. Dev.
            Title:
President
Date:
5/03/12
            Date:
5/03/12

 
 
Page  6 of 7
 
 
 
 
GENERAL TERMS AND CONDITIONS
TO AMENDED AND RESTATED FIRM (RATE SCHEDULE FT)
TRANSPORTATION SERVICE AGREEMENT
TSA NO.:  1006667
 
 
1.
This Agreement shall be subject to the provisions of Rate Schedule FT as well as
the General Terms and Conditions (“GT&C”) set forth in Transporter’s Tariff, as
on file and in effect from time to time, all of which by this reference are made
a part hereof.

 
 

2.
In accordance with Section 12.2 of the GT&C of Transporter’s Tariff, Transporter
shall have the right at any time, and from time to time, to file and place into
effect unilateral changes or modifications in the rates and charges, and other
terms and conditions of service hereunder, and as set forth in said Rate
Schedule and in said GT&C of Transporter’s Tariff, in accordance with the
Natural Gas Act or other applicable law.  Nothing contained in the foregoing
provision shall preclude or prevent Shipper from protesting any such changes or
modifications; however, Shipper agrees to pay all rates and charges, and to
comply with all terms and conditions, in effect under the Tariff.

 
 

3.
Upon Shipper’s failure to pay when due all or any part of amounts billed in
connection with services rendered or to comply with the terms of this Agreement,
Transporter may terminate this Agreement and/or suspend service, as appropriate,
in accordance with the provisions of Section 14 of the GT&C of Transporter’s
Tariff. 

 
 

4.
In accordance with Section 21.1 of the GT&C of Transporter’s Tariff, upon
termination hereof for whatever reason, Shipper agrees to stop delivering gas to
Transporter for service and, unless otherwise agreed by Transporter, to seek no
further service from Transporter hereunder.  Shipper agrees to cooperate with
and assist Transporter in obtaining such regulatory approvals and
authorizations, if any, as are necessary or appropriate in view of such
termination and abandonment of service hereunder.

 
 

5.
In accordance with Section 5.7(e) of the GT&C of Transporter’s Tariff,
termination of this Agreement shall not relieve either party of any obligation
that might otherwise exist to cash-out or correct any Imbalance hereunder nor
relieve Shipper of its obligation to pay any monies due hereunder to Transporter
and any portions of this Agreement necessary to accomplish such purposes shall
be deemed to survive for the time and to the extent required.

 
6.
In accordance with Sections 2.1 and 2.2 of Rate Schedule FT of Transporter’s
Tariff, subject to the provisions of the Tariff and this Agreement, Transporter
shall receive, transport, and deliver, for the account of Shipper for the
purposes contemplated herein, on a firm basis a quantity of Gas up to the
quantity or quantities specified in  the Agreement.

 
 

7.
In accordance with Sections 2.1 and 3.3 of Rate Schedule FT of Transporter’s
Tariff, Gas shall be (i) tendered to Transporter for transportation hereunder at
the Point(s) of Receipt and (ii) delivered by Transporter after transportation
to Shipper, or for Shipper’s account, at the Point(s) of Delivery on the terms
and at the points shown in this Agreement.  Subject to the provisions of the
Tariff, Transporter shall tender for delivery quantities of Gas
thermally-equivalent to those delivered by Shipper, less, as applicable, Fuel
Use and LUFG, or Alternate Fuel Retentions, retained.

 
 

8.
Except as otherwise permitted in the Tariff, and in accordance with Section 19
of the GT&C of Transporter’s Tariff, this Agreement shall not be assigned by
Shipper in whole or in part, nor shall Shipper agree to provide services to
others by use of any capacity contracted for under the Agreement, without
Transporter’s prior written consent.  In addition to all other rights and
remedies, Transporter may terminate the Agreement immediately if it is assigned
by Shipper or if Shipper subcontracts the capacity to others contrary to the
provisions hereof, whether the assignment or contract be voluntary, or by
operation of law or otherwise.  Subject to the above, the respective rights and
obligations of the parties under the Agreement shall extend to and be binding
upon their heirs, successors, assigns and legal representatives.  Shipper may
request that Transporter consent to Shipper’s assignment of this Agreement to an
entity with which Shipper is affiliated subject to the assignee’s satisfaction
of the criteria in Section 14 of the GT&C of Transporter’s Tariff, in the
situation in which, after Shipper obtains the Agreement, a corporate
reorganization results in a transfer to an affiliate of the function for which
the capacity was obtained.  Any person which shall succeed by purchase, merger
or consolidation to the properties, substantially as an entirety, of either
party hereto, shall be entitled to the rights and shall be subject to the
obligations of its predecessor in title under this Agreement; and either party
may assign or pledge this Agreement under the provisions of any mortgage, deed
of trust, indenture, bank credit agreement, assignment or similar instrument
which it has executed or may execute hereafter.

 
 

9.
Any notice, statement, or bill provided for in this Agreement shall be in
writing (or provided electronically via the Internet to the extent Transporter
permits or requires) and shall be considered as having been given if hand
delivered, or, if received, when mailed by United States mail, postage prepaid,
to the addresses specified herein, or such other addresses as either party shall
designate by written notice to the other.  Additionally, notices shall be
considered as having been given, if received, when sent via facsimile or through
electronic data interchange.

 
10.
In accordance with the form of credit application contained in the Tariff,
Shipper agrees that any representations and agreements contained in any credit
application submitted in connection with this service shall be incorporated
herein by reference and made a part hereof.
 

Page  7 of 7
 
 
 
 
 
CENTERPOINT ENERGY GAS TRANSMISSION COMPANY, LLC (‘CEGT’)
TRANSACTION CONFIRMATION
FIRM POOL TRANSFER (RATE SCHEDULE PS)
PSA NO. 1003129
TRANSACTION CONFIRMATION NO. 3000001
 
Pool Manager:  Laclede Energy Resources, Inc.
 
Description of Rates, Points, Quantity and Term:
 
 

  CEGT hereby agrees to offer Firm Services to Pool Manager in accordance with
the provisions set forth below and in accordance with the provisions of the
Tariff.      
Pool Transfers:  Firm between Pool Manager's
    Neutral Pooling Area Pools to Line CP Pooling Area Pools         Capacity
Reserved:  75,000 Dth/Day

        Term: Originally effective as of July 1, 2009, as amended and restated
May 1, 2012, through the end of the Day on November 30, 2017         Rates: CEGT
shall bill and Pool Manager shall pay a Monthly Reservation Charge under the
Agreement for services which shall be $0.04 per Dth of Capacity Reserved.

 
Other Tariff-Permitted Provisions:

 
Pursuant to Section 21.10, GT & C, of the Tariff, the parties have agreed to an
extension of the term with respect to all the capacity committed under the
Service Agreement being extended and amended to provide the service at
discounted rates.
 
CEGT is successor by conversion to CenterPoint Energy Gas Transmission Company.
 
Executed by a duly authorized representative of each party hereto, in the space
provided below:
 
 

TRANSPORTER:   POOL MANAGER:     CENTERPOINT ENERGY GAS TRANSMISSION COMPANY,
LLC      LACLEDE ENERGY RESOURCES, INC.

                                                                       
                                                          
 
By:
/s/ Carol Burchfield
By:
/s/ S.E. Jaskowiak
Name:
Carol Burchfield
Name:
S.E. Jaskowiak
Title:
Div. VP Mktg. & Bus. Dev.
Title:
President
Date:
5/01/12
Date:
4/30/12

 
 
 
 
 
 
 
 
 

